Citation Nr: 1827383	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2010, for the award of a 10 percent evaluation for limited flexion, left knee.

2.  Entitlement to an effective date prior to July 10, 2015, for the award of service connection for radiculopathy, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, left lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent prior to July 10, 2015, and a rating in excess of 40 percent thereafter, for the lumbar spine disability.

6.  Entitlement to an initial rating in excess of 10 percent for limited flexion, left knee.

7.  Entitlement to an evaluation in excess of 10 percent for instability, left knee.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 10, 2015, including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Ryan A. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1985.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran provided hearing testimony before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is within the record before the Board.

The issue entitlement to an effective date prior to January 20, 2010, for the award of a 10 percent evaluation for limited flexion, left knee, is decided below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Within one year prior to the January 20, 2010, claim, the Veteran did not claim an increase was warranted for his left knee disability and there was no evidence showing measurement of left knee extension or otherwise indicating left knee extension was limited.


CONCLUSION OF LAW

The criteria for an effective date prior to January 20, 2010, for a 10 percent rating for left knee limitation of flexion are not met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157(a), 3.400, 4.114, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC12-98 (1998).

During the pendency of this claim, which was filed in January 2010, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b) (2009).

In this case, the Veteran was service connected for his left knee disability in April 1985 and awarded a 10 percent rating for the instability associated with the left knee disability.  The 10 percent rating was continued by way of a June 1988 rating decision.  The Veteran filed his claim for increase on January 20, 2010.  The April 2010 rating decision continued the 10 percent instability rating and also assigned the separate 10 percent rating under Diagnostic Code 5260 for the limitation of flexion associated with the left knee disability.  This separate rating was assigned effective January 20, 2010, the date of claim.  The Veteran contends an earlier effective date is warranted for the limitation of flexion rating.  

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2017).

As the rating on appeal was assigned as of the date of the claim, the question in this case is whether there was any factually ascertainable increase within one year prior to January 20, 2010.  The Board has reviewed the clinical treatment records within the year prior to January 2010.  There are both VA and private records within this time period, but there are no records showing range of motion measurements of the left knee or indicating a loss of flexion of the left knee.  There are also no statements by the Veteran during this time period suggesting an increased rating for the knee is warranted.  The first communication related to a suggested increase following the June 1988 rating decision is the January 20, 2010, claim.  Thus, a 10 percent rating for left knee flexion is not warranted prior to January 20, 2010, because the evidence fails to establish that the disability met the criteria for a 10 percent rating prior to that date.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

An effective date prior to January 20, 2010, for the grant of a 10 percent rating for left knee limitation of flexion is denied.




REMAND

Lumbar Spine and Left Lower Extremity Radiculopathy

The Veteran was awarded service connection for his lumbar spine disability and associated left lower extremity radiculopathy by way of an October 2012 rating decision.  An initial 20 percent rating was assigned for each and the Veteran appealed these initial ratings.  In December 2015, the RO issued a rating decision and a 40 percent rating was assigned for the lumbar spine, effective July 10, 2015. 

Throughout the pendency of this claim, the Veteran has undergone various forms of treatment related to his lumbar spine, which has resulted in a fluctuation of his symptoms, to include the radiculopathy.  The Veteran was most recently examined for his lumbar spine and associated radiculopathy in September 2016.  He then reported a recent back surgery at the time of his January 2018 Board hearing.  See hearing transcript at page 23.  In March 2018, he submitted records from the November 2017 surgery, which includes a notation that this surgery was a lumbar spine fusion with spine fixation.  This is suggestive of some degree of ankylosis potentially now present in the spine.  See 38 C.F.R. § 4.71a, Note (5) (2017).  This surgery may have also had an impact on the associated lower extremity radiculopathy.  

In light of the indication that the September 2016 VA examination report may not represent the current severity of the lumbar spine disability or the associated radiculopathy, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Left Knee

The Veteran's left knee was last examined in September 2016.  At the Board hearing, the Veteran reported his left knee symptoms have worsened since September 2016.  See hearing transcript at page 13.  In light of the indication that his left knee disability has worsened, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment.  See Snuffer, 10 Vet. App. 400.

TDIU

The Veteran claims he is unable to obtain and maintain substantially gainful employment due to service connected disabilities.  He has claimed this throughout the pendency of the claims for increased ratings for his lumbar spine, left leg and left knee, which were filed in January 2010.  Thus, the TDIU claim is indeed before the Board as part and parcel to the lumbar spine, left leg and left knee increased rating issues.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2010, the Veteran's treating physician at the VA Long Beach Healthcare System submitted a statement indicating that the Veteran's "back and leg symptoms, as well as the left knee degenerative joint disease, are permanent and render him. . . .completely and permanently disabled and unemployable."  The Veteran is indeed service-connected for his back, leg, and left knee.

In August 2016, the RO issued a rating decision awarding a TDIU effective July 10, 2015.  Prior to that date, the Board observes that the Veteran does not meet the percentage requirements for awarding TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2017).  However, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage requirements of 38 C.F.R. § 4.16(a) should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  Given the June 2010 physician statement, there is certainly an indication in the record that the Veteran is unemployable by reason of service-connected disabilities.  Thus, in this case, the matter should be referred to the Director, Compensation Service.

Right Lower Extremity Radiculopathy

In December 2015, the RO issued a rating decision awarding service connection for right leg radiculopathy and assigned a 10 percent initial rating effective July 10, 2015.  In February 2016, the Veteran, by way of his representative, filed VA Form 21-0958, Notice of Disagreement, noting disagreement with the effective date and rating assigned for the right lower extremity disability.  To date the RO has not issued a statement of the case (SOC) related to the appeal of the initial rating and effective date for the right lower extremity disability.  The appropriate Board action is to remand these issues for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issues of entitlement to an effective date prior to July 10, 2015, for the award of service connection for right lower extremity radiculopathy and entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

2.  Afford the Veteran a VA examination to determine the current severity of his lumbar spine disability, including the associated left lower extremity radiculopathy, and his left knee disability.  The examiner should be a competent medical professional with expertise sufficient to evaluate the Veteran's orthopedic and neurological symptoms.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  Refer the TDIU claim to the Director, Compensation Service, for consideration of TDIU entitlement on an extra-schedular basis prior to July 10, 2015, including during the pendency of the back, left leg and left knee claims, which have been pending since January 2010.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


